Citation Nr: 1826288	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss from April 17, 2009, to December 11, 2013.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from December 11, 2013.

3.  Entitlement to an evaluation in excess of 10 percent for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to August 1978 and from August 1981 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

In March 2018, prior to the promulgation of a decision on the issues of entitlement to a compensable evaluation for bilateral hearing loss from April 17, 2009, to December 11, 2013, entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from December 11, 2013, and entitlement to an evaluation in excess of 10 percent for seborrheic dermatitis, the Veteran withdrew his entire appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the issues of entitlement to a compensable evaluation for bilateral hearing loss from April 17, 2009, to December 11, 2013, entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from December 11, 2013, and entitlement to an evaluation in excess of 10 percent for seborrheic dermatitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).

In March 2018, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, and stated that he wished to withdraw any further action on his appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the entire appeal and it is dismissed as to all of the issues on appeal.  


ORDER

The appeal concerning entitlement to a compensable evaluation for bilateral hearing loss from April 17, 2009, to December 11, 2013, entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from December 11, 2013, and entitlement to an evaluation in excess of 10 percent for seborrheic dermatitis, is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


